SUMMARY ORDER
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of said district court be and it hereby is AFFIRMED.
Defendant-appellant Rubin Williams appeals his conviction of being a felon in possession of a firearm, 18 U.S.C. § 922(g)(1), in the Eastern District of New York (John Gleeson, District Judge). Appellant argues that the district court improperly precluded defense counsel from cross-examining the prosecution’s lead police witness, Officer Villarreal, about facts pertaining to proceedings before the police department’s Civilian Complaint Review Board (“CCRB”) that might have impeached the witness’s credibility. The district court precluded the cross-examination because the questions proposed “didn’t relate to the underlying fact” of the alleged untruthfulness but instead pertained solely to a panel’s credibility determination of the witness’s testimony in an unrelated context. The district court also noted that its “official inclination is there is insufficient probative value, outweighed by the prejudice.” Because these determinations by the district court were harmless even if they were error, we affirm the appellant’s conviction and sentence.
The limitation on Villarreal’s cross-examination was harmless because Villarreal’s testimony relating to Williams’ gun possession was fully corroborated by the testimony of a second officer. Accordingly, we affirm because even if the evidentiary ruling made by the district court was error, it was harmless. Fed.R.Crim.P. 52(a).
We have carefully considered all of appellant’s arguments and find them to be without merit.
For the reasons set forth above, the judgment of the district court is hereby AFFIRMED.